      Case: 1:20-cv-02219-PAB Doc #: 3 Filed: 09/30/20 1 of 10. PageID #: 36




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

DASHON TAYLOR,                                       CASE NO.     1:20-CV-2219

                                     Plaintiff,      JUDGE __________________

vs.                                                  ANSWER TO PLAINTIFF’S
                                                     AMENDED COMPLAINT BY
DAVID W. MANGENI, ET AL.                             DEFENDANT FEDEX GROUND
                                                     PACKAGE SYSTEM, INC.
                                  Defendants.
                                                     (JURY DEMAND ENDORSED
                                                     HEREON)



         Now comes Defendant FedEx Ground Package System, Inc. (“FedEx”), by and through

undersigned counsel, and for its answer to Plaintiff’s Amended Complaint hereby states the following:

                                           FIRST DEFENSE

                                      ANSWER TO OVERVIEW

         To the best of FedEx’s knowledge and belief, David W. Mangeni and/or DNM Express, Inc.

were not operating under the authority of FedEx at the time of the accident that is the subject of this

lawsuit, and therefore FedEx is without knowledge or information sufficient to answer the allegations

set forth in the OVERVIEW paragraph of the Complaint. Further answering, FedEx denies all

allegations of liability of FedEx set forth in the OVERVIEW paragraph of the Complaint.

                                     ANSWER TO FIRST COUNT

         1.       Defendant is without knowledge or information to form a reasonable belief as to the

truth of the allegations contained in Paragraph 1 of Plaintiff’s Amended Complaint and therefore

denies the same.




15699242 _1 131370.0029
     Case: 1:20-cv-02219-PAB Doc #: 3 Filed: 09/30/20 2 of 10. PageID #: 37




        2.      Answering Paragraph 2 of Plaintiff’s Amended Complaint, FedEx denies that David

Mangeni and/or DNM Express, Inc. were operating a vehicle on behalf of FedEx at the time of the

subject accident. FedEx further denies that it was the employer David Mnageni or DNM Express, Inc.

FedEx is without knowledge or information sufficient to answer the remaining allegations set forth in

Paragraph 2 of Plaintiff’s Complaint.

        3.      Defendant is without knowledge or information to form a reasonable belief as to the

truth of the allegations contained in Paragraph 3 of Plaintiff’s Amended Complaint and therefore

denies the same.

        4.      Defendant is without knowledge or information to form a reasonable belief as to the

truth of the allegations contained in Paragraph 4 of Plaintiff’s Amended Complaint and therefore

denies the same.

                                   ANSWER TO SECOND COUNT

        5.      With respect to the allegations contained in Paragraphs 1 through 4 of Plaintiff’s

Amended Complaint, this Defendant reavers each and every response, defense and/or denial previously

set forth in their answer herein and incorporates the same as if fully rewritten herein.

        6.      Defendant is without knowledge or information to form a reasonable belief as to the

truth of the allegations contained in Paragraph 6 of Plaintiff’s Amended Complaint and therefore

denies the same.

        7.      Defendant is without knowledge or information to form a reasonable belief as to the

truth of the allegations contained in Paragraph 7 of Plaintiff’s Amended Complaint and therefore

denies the same.




                                                     2
15699242 _1 131370.0029
     Case: 1:20-cv-02219-PAB Doc #: 3 Filed: 09/30/20 3 of 10. PageID #: 38




        8.      Defendant is without knowledge or information to form a reasonable belief as to the

truth of the allegations contained in Paragraph 8 of Plaintiff’s Amended Complaint and therefore

denies the same.



                                    ANSWER TO THIRD COUNT

        9.      With respect to the allegations contained in Paragraphs 1 through 8 of Plaintiff’s

Amended Complaint, this Defendant reavers each and every response, defense and/or denial previously

set forth in their answer herein and incorporates the same as if fully rewritten herein.

        10.     Defendant denies the allegations contained in Paragraph 10 of Plaintiff’s Amended

Complaint.

                                  ANSWER TO FOURTH COUNT

        11.     With respect to the allegations contained in Paragraphs 1 through 10 of Plaintiff’s

Amended Complaint, this Defendant reavers each and every response, defense and/or denial previously

set forth in their answer herein and incorporates the same as if fully rewritten herein.

        12.     Defendant denies the allegations contained in Paragraph 12 of Plaintiff’s Amended

Complaint.

        13.     Defendant denies the allegations contained in Paragraph 13 of Plaintiff’s Amended

Complaint.

        14.     Defendant denies the allegations contained in Paragraph 14 of Plaintiff’s Amended

Complaint.

        15.     Defendant denies the allegations contained in Paragraph 15 of Plaintiff’s Amended

Complaint.




                                                     3
15699242 _1 131370.0029
     Case: 1:20-cv-02219-PAB Doc #: 3 Filed: 09/30/20 4 of 10. PageID #: 39




                                    ANSWER TO FIFTH COUNT

        16.     With respect to the allegations contained in Paragraphs 1 through 15 of Plaintiff’s

Amended Complaint, this Defendant reavers each and every response, defense and/or denial previously

set forth in their answer herein and incorporates the same as if fully rewritten herein.

        17.     Defendant denies the allegations contained in Paragraph 17 of Plaintiff’s Amended

Complaint.

                                    ANSWER TO SIXTH COUNT

        18.     With respect to the allegations contained in Paragraphs 1 through 17 of Plaintiff’s

Amended Complaint, this Defendant reavers each and every response, defense and/or denial previously

set forth in their answer herein and incorporates the same as if fully rewritten herein.

        19.     Defendant is without knowledge or information to form a reasonable belief as to the

truth of the allegations contained in Paragraph 19 of Plaintiff’s Amended Complaint and therefore

denies the same.

        20.     Defendant is without knowledge or information to form a reasonable belief as to the

truth of the allegations contained in Paragraph 20 of Plaintiff’s Amended Complaint and therefore

denies the same.

        21.     Defendant is without knowledge or information to form a reasonable belief as to the

truth of the allegations contained in Paragraph 21 of Plaintiff’s Amended Complaint and therefore

denies the same.

        22.     Defendant is without knowledge or information to form a reasonable belief as to the

truth of the allegations contained in Paragraph 22 of Plaintiff’s Amended Complaint and therefore

denies the same.




                                                     4
15699242 _1 131370.0029
      Case: 1:20-cv-02219-PAB Doc #: 3 Filed: 09/30/20 5 of 10. PageID #: 40




                                   ANSWER TO SEVENTH COUNT

          23.   With respect to the allegations contained in Paragraphs 1 through 22 of Plaintiff’s

Amended Complaint, this Defendant reavers each and every response, defense and/or denial previously

set forth in their answer herein and incorporates the same as if fully rewritten herein.

          24.   Defendant is without knowledge or information to form a reasonable belief as to the

truth of the allegations contained in Paragraph 24 of Plaintiff’s Amended Complaint and therefore

denies the same.

          25.   Defendant is without knowledge or information to form a reasonable belief as to the

truth of the allegations contained in Paragraph 25 of Plaintiff’s Amended Complaint and therefore

denies the same.

          26.   Defendant is without knowledge or information to form a reasonable belief as to the

truth of the allegations contained in Paragraph 26 of Plaintiff’s Amended Complaint and therefore

denies the same.

          27.   FedEx denies all allegations set forth in Plaintiff’s Amended Complaint that it does not

expressly admit here.

                                      AFFIRMATIVE DEFENSES

                                           SECOND DEFENSE

          28.   Insofar as Plaintiff has failed to state a claim, Plaintiff is not entitled to the requested

relief.

                                            THIRD DEFENSE

          29.   Insofar as Plaintiff was negligent, contributorily negligent, comparatively negligent,

and/or assumed the risk, Plaintiff is not entitled to the requested relief.




                                                      5
15699242 _1 131370.0029
     Case: 1:20-cv-02219-PAB Doc #: 3 Filed: 09/30/20 6 of 10. PageID #: 41




                                           FOURTH DEFENSE

        30.     Insofar as Plaintiff failed to join necessary and/or indispensable parties, Plaintiff is not

entitled to the requested relief.

                                            FIFTH DEFENSE

        31.     Insofar as Defendants were not negligent, Plaintiff is not entitled to the requested relief.

                                            SIXTH DEFENSE

        32.     Plaintiff’s claims are barred, in whole or in part, by their lack of standing.

                                          SEVENTH DEFENSE

        33.     Insofar as the injuries and damages alleged in Plaintiff’s Amended Complaint were not

proximately caused by the within action, Plaintiff is not entitled to the requested relief.

                                           EIGHTH DEFENSE

        34.     Insofar as there was an intervening and/or superseding cause, Plaintiff is not entitled to

the requested relief.

                                            NINTH DEFENSE

        35.     Insofar as the injuries alleged in Plaintiff’s Amended Complaint were caused by persons

and/or entities not under the control of the Answering Defendant, Plaintiff is not entitled to the

requested relief.

                                            TENTH DEFENSE

        36.     Insofar as Plaintiff was negligent, Plaintiff is not entitled to the requested relief.

                                         ELEVENTH DEFENSE

        37.     Insofar as the injuries alleged in Plaintiff’s Amended Complaint were caused by the

negligence of parties other than Defendants, Plaintiff is not entitled to the requested relief.




                                                      6
15699242 _1 131370.0029
     Case: 1:20-cv-02219-PAB Doc #: 3 Filed: 09/30/20 7 of 10. PageID #: 42




                                           TWELFTH DEFENSE

        38.     Insofar as Plaintiff’s claims are barred by the statute of limitations, laches, waiver

and/or estoppel, Plaintiff is not entitled to the requested relief.

                                         THIRTEENTH DEFENSE

        39.     Insofar as Plaintiff’s claims are not recognized by any law or statute of Ohio, Plaintiff is

not entitled to the requested relief.



                                        FOURTEENTH DEFENSE

        40.     Defendant raised each and every affirmative defense applicable under Ohio's tort reform

statutes, as same may be declared applicable in the instant matter.

                                          FIFTEENTH DEFENSE

        41.     Insofar as Plaintiff’s claims are barred by lack of personal jurisdiction, insufficiency of

process and/or insufficiency of service of process, Plaintiff is not entitled to the requested relief.

                                          SIXTEENTH DEFENSE

        42.     Insofar as Plaintiff’s injuries were caused by a sudden emergency and/or an Act of God,

Plaintiff is not entitled to the requested relief.

                                        SEVENTEENTH DEFENSE

        43.     Defendant assert their rights to the “empty chair” defense pursuant to R.C. 2307.23.

                                         EIGHTEENTH DEFENSE

        44.     Plaintiff’s claims are barred as reduced by spoliation of evidence by persons or entities

other than this Answering Defendant.




                                                       7
15699242 _1 131370.0029
      Case: 1:20-cv-02219-PAB Doc #: 3 Filed: 09/30/20 8 of 10. PageID #: 43




                                        NINETEENTH DEFENSE

          45.    Insofar as there was no joint venture as between the Defendants, Plaintiff is not entitled

to the requested relief.

                                         TWENTIETH DEFENSE

          46.    Insofar as Plaintiff has failed to mitigate his damages, Plaintiff is not entitled to the

requested relief.

                                       TWENTY-FIRST DEFENSE

          47.    Insofar as Defendant did not act negligently, in a willful or wanton fashion, or with

conscious disregard for the rights and safety of others, Plaintiff is not entitled to the requested relief.

                                     TWENTY-SECOND DEFENSE

          48.    Insofar as Plaintiff’s injuries were pre-existing, Plaintiff is not entitled to the requested

relief.

          Defendant expressly reserves the right to raise any affirmative defenses not related herein

which may apply as discovery progresses in this matter.

          WHEREFORE, having fully answered, Defendant FedEx Ground Package System, Inc. prays

this Court dismiss Plaintiff's Amended Complaint with prejudice, retain jurisdiction to decide any

motion for sanctions that may be filed, and award Defendant its costs, fees, attorney’s fees and such

other and further relief as this Court deems just and proper.




                                                      8
15699242 _1 131370.0029
     Case: 1:20-cv-02219-PAB Doc #: 3 Filed: 09/30/20 9 of 10. PageID #: 44




                                                        Respectfully submitted,


                                                        /s/ Christopher E. Cotter
                                                        Christopher E. Cotter (84021)
                                                        ccotter@ralaw.com
                                                        Amy K. Herman (92204)
                                                        aherman@ralaw.com
                                                        Roetzel & Andress, LPA
                                                        222 South Main Street
                                                        Akron, OH 44308
                                                        Direct: 330.849.6756
                                                        Telephone: 330.376.2700
                                                        Facsimile: 330.376.4577

                                                        ATTORNEYS FOR DEFENDANT
                                                        FEDEX GROUND PACKAGE
                                                        SYSTEM, INC.




                                         JURY DEMAND

        Defendant Fedex Ground Package System, Inc. hereby demands a trial by jury.

                                                      /s/ Christopher E. Cotter
                                                     Christopher E. Cotter (84021)




                                                 9
15699242 _1 131370.0029
     Case: 1:20-cv-02219-PAB Doc #: 3 Filed: 09/30/20 10 of 10. PageID #: 45




                                        PROOF OF SERVICE

        The undersigned certifies that a copy of the foregoing was filed electronically on this 30th day
of September 2020. Notice of this filing will be sent to all parties by operation of the Court’s electronic
filing system.

        Anna Christine                                     Stephanie McCloud
        Andrew Trice                                       Administrator of the Ohio Bureau of
        O’CONNOR, ACCIANI & LEVY LPA                       Workers Compensation
        10 West Broad Street, Suite 1170                   30 W. Spring Street
        Columbus, Ohio 43215                               Columbus, Ohio 43215
        Phone: 614.545.7220
        Fax: 888.225.1065
        ac@oal-law.com
        ajt@oal-law.com

        ATTORNEYS FOR PLAINTIFF
        DASHON TAYLOR

        DNM Express, Inc.                                  David W. Mangeni
        c/o Erina Dallvo                                   284 Ware Street
        1700 Dorchester Avenue                             Mansfield, MA 02048
        Dorchester, MA 02122                               Defendant
        Defendant


                                                      /s/ Christopher E. Cotter
                                                      One of the Attorneys for Defendant FedEx Ground
                                                      Package System, Inc.




                                                    10
15699242 _1 131370.0029
